Citation Nr: 0105361	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  95-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
elbow disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of bilateral maxillary sinusitis 
with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.


FINDINGS OF FACT

1.  A chronic left elbow disorder is not shown to have been 
present in service, or at any time thereafter.  

2.  The veteran's service-connected  residuals of bilateral 
maxillary sinusitis with headaches are presently 
characterized by no more than 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (that is, lasting 
from 4 to 6 weeks) antibiotic treatment, or 3 to 6 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  A chronic left elbow disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

2.  An evaluation in excess of 10 percent for the 
postoperative residuals of bilateral maxillary sinusitis with 
headaches is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, Code 6513 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of a chronic 
left elbow disorder.  At the time of the veteran's service 
separation examination in August 1993, his upper extremities, 
including his left elbow, were within normal limits, and no 
pertinent diagnosis was noted.  

At the time of the filing of the veteran's original claim in 
February 1994, he voiced no complaints regarding his left 
elbow.  

During the course of VA outpatient treatment in late April 
1995, the veteran gave a two-year history of bilateral elbow 
pain, somewhat worse on the right than the left.  At the time 
of evaluation, it was noted that the veteran was right 
handed, and that he gave no history of previous trauma.  The 
clinical impression was lateral epicondylitis of the right 
elbow "greater than the left, intact today."

In December 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran stated 
that his left elbow did not really "act up" as much as his 
right elbow, and that, while he could not remember any 
particular injuries, he might have "banged it and forgotten 
about it."  On physical examination, there was no evidence of 
tenderness to palpation, swelling, or erythema of the 
veteran's left elbow.  Range of motion measurements showed 
flexion to 140 degrees, and extension to zero degrees.  
Strength and fine motor movement was intact in the upper 
extremities, and pulses were 2+.  Sensation was likewise 
normal in the veteran's upper extremities, and deep tendon 
reflexes were 1+.  Radiographic examination of the veteran's 
left elbow was negative for evidence of fracture, 
dislocation, destructive lesions, soft tissue calcification, 
or any opaque foreign body.  At the time of evaluation, the 
joint spaces were normally preserved.  The radiographic 
impression was of a normal left elbow.  The pertinent 
diagnosis noted following orthopedic examination was of a 
history of tenosynovitis of the left elbow, "with currently 
no objective findings."

During the course of private outpatient treatment in early 
March 1997, the veteran complained of certain "sinus" 
problems.  Physical examination was consistent with the 
presence of acute rhinitis.  Additionally noted was the 
presence of sinus congestion/pressure in the left frontal, 
the right frontal, the left maxillary, and the right 
maxillary sinuses.  The pertinent diagnosis was acute 
sinusitis.

At the time of VA outpatient treatment in late August 1997, 
the veteran complained of pain in his elbows.  No pertinent 
diagnosis was noted.

During the course of VA outpatient treatment in December 
1997, there was noted the presence of mucosal thickening of 
the sinuses, though with no fluid level.  The clinical 
assessment was chronic sinusitis.

At the time of a period of private outpatient treatment in 
mid-April 1998, the veteran complained of sinus problems 
characterized by a yellowish-green discharge.  Physical 
examination was consistent with the presence of acute 
rhinitis.  Additionally noted was sinus congestion/pressure 
in the left frontal, right frontal, left maxillary, and right 
maxillary sinuses.  The pertinent diagnosis noted was acute 
sinusitis.  

In July 1998, a VA examination was accomplished.  At the time 
of examination, the veteran stated that he had experienced 
problems with allergies on a yearly basis, and that he was 
currently receiving allergy shots from a physician.  Noted at 
the time of examination was that the veteran appeared to have 
primarily a nasal allergy, and that his breathing problems 
had to do with allergy attacks.  Reportedly, while the 
veteran had had a sinus "drained" on one occasion, he had 
experienced no purulent discharge, or any dyspnea at rest or 
on exertion.  The veteran stated that he "stayed on" 
medication, and that he took antibiotics "about one time 
yearly."  The veteran displayed no impairment of speech.  Nor 
was there any evidence of chronic sinusitis.  According to 
the veteran, his "allergy attacks" occurred primarily in the 
spring and fall, with "no problem" during the summer.  

Further examination revealed that the veteran's nose deviated 
to the right, while his septum deviated primarily to the 
left.  At the time of examination, there was no evidence of 
sinus disease.  Radiographic studies of the veteran's sinuses 
showed a questionable mild mucosal thickening in both 
maxillary sinuses "as before."  The frontal and ethmoid 
sinuses appeared normal, and while the sphenoid sinus was not 
optimally visualized, it showed no definite abnormality.  The 
clinical impression was of a questionable mild mucosal 
thickening in both maxillary sinuses, "unchanged since 
previous examination."  In the opinion of the examiner, the 
veteran's sinus X-rays were "normal."  The pertinent 
diagnosis was allergic rhinitis.

During the course of an RO hearing in February 2000, the 
veteran stated that, while he had experienced no problems 
with his left elbow in service, he started "having trouble" 
within a four-month period following his discharge.  
According to the veteran, the "problem" with his left elbow 
resulted in some soreness and swelling, as well as an 
inability to lift objects.  (See Transcript, p. 2).  The 
veteran additionally testified that, during the winter 
months, he experienced considerable problems with his 
sinusitis.  (See Transcript, p. 4).  


Analysis

The veteran in this case seeks service connection for a 
chronic disability of the left elbow.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary shall notify a claimant of the evidence necessary 
to substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a left elbow disorder of any kind.  At the time 
of the veteran's service separation examination in August 
1993, his upper extremities were entirely within normal 
limits, and no pertinent diagnosis was noted.  While in April 
1995, shortly following the veteran's discharge from service, 
he voiced complaints of elbow pain, those complaints revolved 
primarily about the veteran's right elbow, for which service 
connection is already in effect.  As of the time of a VA 
orthopedic examination in December 1996, there was no 
swelling or erythema, or any tenderness to palpation, of the 
veteran's left elbow.  Range of motion measurements showed 
flexion to 140 degrees, with extension to zero degrees.  Both 
strength and fine motor movement, as well as sensation, were 
intact in the veteran's upper extremities.  Radiographic 
studies of the veteran's right elbow were entirely within 
normal limits.  Noted at the time was only a history of 
tenosynovitis, with no current objective findings. 

The Board concedes that, at the time of VA outpatient 
treatment in August 1997, the veteran complained of pain in 
both of his elbows.  However, no chronic left elbow disorder 
was noted at that time.  As of the present, there has yet to 
be demonstrated any chronic left elbow disability for which 
service connection might be granted.  Absent evidence of such 
a chronic condition, the veteran's claim for service 
connection for a left elbow disability must be denied.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Consequently, the Board must 
conclude that the evidence on file does not show that the 
veteran has a chronic disability of the left elbow for which 
service connection may be granted.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (In the absence of proof of a present disability there 
can be no valid claim).  To the extent the veteran indicates 
otherwise, the Board notes that nothing on file shows that he 
has the requisite knowledge, skill, experience, training, or 
education to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection for a left elbow 
disorder.

Turning to the issue of an increased evaluation for the 
postoperative residuals of bilateral maxillary sinusitis, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, while at the time of private outpatient 
treatment in March 1997 and April 1998, there was present 
evidence of sinus congestion and/or pressure in the maxillary 
sinuses, as of the time of a VA examination in July 1998, 
there was no evidence of any sinus disease.  Further noted 
was that the veteran's problems appeared to be primarily the 
result of a nasal allergy, and his "breathing problems" the 
result of "allergy attacks."  At the time of the 
aforementioned examination, the veteran stated that, while he 
had had a sinus "drained" on one occasion, he had been 
suffering neither purulent discharge, nor any dyspnea at rest 
or on exertion.  According to the veteran, he took 
antibiotics only "one time yearly."  There was no evidence of 
chronic sinusitis, and sinus X-rays were within normal 
limits. 

The 10 percent evaluation currently in effect contemplates 
the presence of 1 or 2 incapacitating episodes per year of 
sinusitis requiring prolonged (that is, lasting for 4 to 6 
weeks) antibiotic treatment, or 3 to 6 nonincapacitating 
episodes characterized by headaches, pain, and purulent 
discharge or crusting.  In order to warrant an increased, 
which is to say, 30 percent evaluation, there would, of 
necessity, need to be demonstrated the presence of 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (that is, lasting from 4 to 6 weeks) antibiotic 
treatment, or more than 6 nonincapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one requiring bed rest and treatment by a 
physician.  38 C.F.R. Part 4, Code 6513 (2000).

As is clear from the above, current manifestations of the 
veteran's service-connected maxillary sinusitis with 
headaches are adequately represented by the 10 percent 
evaluation presently in effect.  This is particularly the 
case given that, as of the time of the aforementioned VA 
examination in July 1998, there was no evidence of chronic 
sinusitis or sinus disease, or the need for antibiotic 
therapy more than once per year.  Under such circumstances, 
the Board is of the opinion that the 10 percent evaluation in 
effect for the veteran's service-connected residuals of 
bilateral maxillary sinusitis is appropriate, and that an 
increased rating is not warranted.

In reaching the above determination regarding service 
connection for a chronic left elbow disability, the Board has 
given due considerations to the provisions of the recently 
passed Veterans' Claims Assistance Act of 2000 [Pub. L. No. 
106-475, 114 Stat. 2096 (2000)], as those provisions impact 
upon the adjudication of the veteran's current claim.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is particularly the case given the absence of 
any current evidence of a chronic left elbow disability, such 
that there exists no "reasonable possibility" that further 
assistance to the veteran would aid in the substantiation of 
his claim.  

The Board has further given due consideration to the 
veteran's testimony given at the time of an RO hearing in 
February 2000.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire objective evidence presently on file.  The Board does 
not doubt the sincerity of the veteran's statements.  Those 
statements, however, in and of themselves, do not provide a 
persuasive basis for a grant of the benefits sought in light 
of the evidence as a whole.  


ORDER

Service connection for a chronic left elbow disorder is 
denied.

An evaluation in excess of 10 percent for the postoperative 
residuals of bilateral maxillary sinusitis with headaches is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

